NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 BRUCE EDWARD COMMITTE,                          No. 15-35386

                  Plaintiff-Appellant,           D.C. No. 3:13-cv-01341-ST

   v.
                                                 MEMORANDUM*
 OREGON STATE UNIVERSITY,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Oregon
                  Janice M. Stewart, Magistrate Judge, Presiding**

                            Submitted March 8, 2017***

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Bruce Edward Committe appeals pro se from the district court’s summary

judgment in his action under the Age Discrimination in Employment Act

(“ADEA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
France v. Johnson, 795 F.3d 1170, 1171 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Committe

failed to raise a genuine dispute of material fact as to whether Oregon State

University’s legitimate, non-discriminatory reasons for declining to hire him as a

professor were pretextual. See id. at 1173-75 (explaining burden shifting

framework for analyzing an ADEA claim on summary judgment, and setting forth

plaintiff’s burden in raising a genuine dispute of material fact as to pretext).

      The district court did not abuse its discretion in denying Committe’s motion

for leave to file a second amended complaint because the proposed amendments

would have been futile. See Ahlmeyer v. Nev. Sys. of Higher Educ., 555 F.3d 1051,

1055, 1057 (9th Cir. 2009) (setting forth standard of review and explaining that

“the ADEA precludes the assertion of age discrimination in employment claims,

even those seeking to vindicate constitutional rights, under § 1983”).

      We do not consider matters not specifically and distinctly raised in the

opening brief, or arguments and allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Committe’s motion for extraordinary relief (Docket Entry No. 26) is denied.

      The parties’ motions requesting no oral argument (Docket Entry Nos. 19 and

22) are denied as moot.

      AFFIRMED.


                                           2                                       15-35386